Citation Nr: 0016262	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to special monthly compensation based on loss 
of use of both lower extremities.

3.  Entitlement to an effective date earlier than November 
18, 1997, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  He was a prisoner of war of the German 
government from February 1944 to April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for arthritis.  The veteran has also 
perfected an appeal as to the effective date assigned by the 
RO in a July 1999 rating action which granted entitlement to 
individual unemployability.  The veteran further appeals a 
December 1999 rating action which denied his claim of 
entitlement to special monthly compensation based on loss of 
use of both lower extremities.   

(The claims of earlier effective date and entitlement to 
special monthly compensation will be addressed in the Remand 
portion of this document.)


FINDINGS OF FACT

1.  The veteran was a prisoner of war from February 1944 to 
April 1945, during World War II.  

2.  The veteran's osteoarthritis of the knees is post-
traumatic in nature and is presumed to have been incurred as 
a result of the veteran's active service, to include service 
as a prisoner of war.



CONCLUSION OF LAW

Post-traumatic osteoarthritis of both knees is presumed to 
have been incurred as a result of the veteran's active 
service, to include service as a prisoner of war.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends, in essence, that he developed post-
traumatic arthritis as a result of injuries incurred during 
service.  The veteran was a prisoner of war (POW) of the 
German government from February 1944 to April 1945.  Service 
records confirm that he was a radio operator and gunner.

In statements and a Former POW Medical History prepared by 
the veteran, he described the circumstances surrounding his 
capture.  The veteran indicated that he served as radio 
operator and gunner on a bomber which was shot down by German 
fighters.  The veteran reported that after the plane was 
shot, he parachuted.  He reported that his shoulders were 
jolted when the chute opened and his legs were bruised when 
he landed in a forest, descending through limbs of trees.  
The veteran further reported that, during captivity, he was 
exposed to inhumane treatment, including exposure to cold, 
inadequate food and forced marches.  

The report of a June 1994 VA examination included the 
examiner's notation that the veteran was held as a POW after 
his plane was forced down.  The veteran's current complaints 
included pain in the knees, tibia, right ankle, hips and 
shoulders "due to degenerative joint disease."  Following 
physical examination, the diagnoses included degenerative 
joint disease of bilateral knees, hips and shoulders and 
right tibia.  X-ray studies revealed small bilateral medial 
tibial plateau spurs in the knees; there was no evidence of 
degenerative arthritis in the glenohumeral joints of the 
shoulders. 

In an August 1997 statement, a private physician who had been 
treating the veteran for "pain in his legs," noted that the 
veteran's legs had been injured parachuting out of a plane 
during service.  The physician further noted that the veteran 
was subjected to "a lot of physical stress" to the legs 
during the period he was held as a POW.  Thereafter, he had 
developed significant osteoarthritis of the knees, for which 
he had undergone a total left knee replacement and was to 
have a total right knee replacement in the near future.  It 
was this physician's opinion that the veteran's current 
osteoarthritic problems of his knees were related to his 
service injuries.  

II.  Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Arthritis may be presumed to have been incurred in service if 
the evidence shows that such disease became manifest to a 
degree of 10 percent within one year of separation from 
active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

VA law and regulations further provide that if a veteran is a 
former POW, post-traumatic osteoarthritis may be 
presumptively service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, even though there is no record of the disease 
during active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  Therefore, a well 
grounded claim for presumptive service connection for disease 
or disability as secondary to confinement as a POW is 
presented where a claimant establishes that he (1) was a POW 
for at least 30 days and (2) has a diagnosis of a presumptive 
disease which is 10 percent disabling.  Greyzck v. West, 12 
Vet. App. 288, 291 (1999).  The term osteoarthritis is a 
synonym of the terms degenerative arthritis and degenerative 
joint disease.  Id. at 291 (citing STEDMAN'S MEDICAL 
DICTIONARY 149, 1267 (26th ed. 1995).

The Board acknowledges that the veteran engaged in combat in 
service when he served aboard a bomber which was shot down by 
German fighters.  Furthermore, the Board finds that his 
account of trauma to his legs after parachuting for safety is 
credible and consistent with the circumstances of such 
service.  38 U.S.C.A. § 1154(b).  Moreover, he was a POW for 
approximately 14 months and exposed to extreme conditions.  
Thus, the Board finds the evidence as to in-service trauma to 
the knees to be credible. 

After carefully considering the evidence of record, the Board 
finds that the medical evidence is in relative equipoise as 
to whether the degenerative changes of the knees are the 
result of the aging process or are post-traumatic in 
etiology.  Although the June 1994 VA examination included 
diagnoses of degenerative joint disease affecting the 
shoulders and hips and right tibia, those findings were not 
confirmed by x-ray studies nor has an opinion been offered to 
relate any such findings to service.  However, such an 
opinion has been offered to support the veteran's contentions 
regarding arthritis in his knees.  In addition, the 
symptomatology associated with the osteoarthritis of the 
knees is sufficient to support a disability evaluation of 10 
percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  With application of the benefit of the doubt 
rule, the Board finds that the veteran has post-traumatic 
osteoarthritis of the knees, which is presumed due to his POW 
internment.  Accordingly, service connection for arthritis of 
the knees is allowed.

ORDER

Service connection for post-traumatic osteoarthritis of the 
knees is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

In light of the Board's grant of service connection for 
arthritis of the knees detailed hereinabove, final action on 
the claims of entitlement to special monthly compensation 
based on loss of use of both lower extremities and an earlier 
effective date for the veteran's TDIU must be deferred at 
this time.  As the decision within includes a grant of 
service connection for additional disability, the Board notes 
that further development is needed to effect that grant and 
rate the newly service-connected knee disabilities.  Evidence 
developed in connection with effectuating the grant of 
service connection will have an impact on those claims held 
in abeyance.  Thus, following implementation of the grant of 
service connection and any development deemed necessary, the 
RO should readjudicate the claims of entitlement to special 
monthly compensation and an earlier effective date for the 
veteran's TDIU.   

Thus, the case is remanded to the RO for the following 
action:

Following implementation of the grant of 
service connection and any development 
deemed necessary to effectuate that 
grant, the RO should readjudicate the 
claims of entitlement to special monthly 
compensation and an effective date 
earlier than November 18, 1997 for the 
veteran's TDIU.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 



